Citation Nr: 9933711	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-37 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This appeal arose from a November 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a low back disorder.  In March 1997, the 
veteran testified at a personal hearing at the RO.


FINDING OF FACT

The veteran has been shown by competent medical evidence to 
suffer from a low back disorder which has been related to his 
period of service.


CONCLUSION OF LAW

The veteran has presented evidence of a well grounded claim 
for service connection for a low back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is well grounded.

The veteran's service medical records revealed that he was 
seen on June 2, 1971 for complaints of low back pain of one 
month's duration.  He stated that he had been lifting 
sandbags that morning; since then, he had been unable to bend 
over.  Pain on flexion was noted and he was treated with 
Robaxin.

In August 1975, the veteran was seen by a private physician 
for complaints of recurrent back sprains since 1970.  He 
stated that he had hurt his back the day before when he 
attempted to pull the starter cord on a grass cutter.  The 
examination found that he stood straight and was able to bend 
fairly well.  The impression was recurrent lumbosacral 
sprain.

The veteran was then seen by VA on an outpatient basis 
between November 1994 and January 1995.  On November 1, 1994, 
back spasms, pain and tenderness were noted.  An x-ray showed 
minimal spondylitic changes at L3, L4, and L5, as well as 
narrowing of the L5 space.  He underwent physical therapy, 
and it was commented that some of his goals had been met.  

A private physician examined the veteran in July 1995.  This 
physician commented that a complete review of the veteran's 
medical file had been made prior to the examination.  His 
chief complaints were of chronic low back pain with leg 
radiation and burning pain, which was worse on the right 
side.  The examination revealed painful motion, which was 
less than 2/3 of normal.  Bilateral knee extension caused low 
back pain and straight leg raises were positive at 60 degrees 
in the right.  Paravertebral muscle spasms and tenderness 
were present.  The assessment was chronic discogenic lumbar 
disease at the L5-S1 level with probable intermittent 
radiculitis affecting mostly the right leg.  There was also 
some early degenerative joint disease at L3, L4 and L5.  The 
examiner then stated that 

A thorough review of the patient's 
history and medical files in relation to 
the back condition indicates that he 
suffered a severe low back sprain on June 
of 1971 while serving in the U.S. Army in 
Vietnam.  The patient did not have any 
episodes of back pain prior to entering 
the Army but since the episode of 1971 he 
has had chronic back pain and also 
associated leg pain episodes.  For this 
reason it is my opinion that his chronic 
back pain syndrome due to discogenic 
degenerative disease at the L5-S1 level 
is causally related to the injury of 1971 
and therefor should be considered a 
"service-connected" condition.

The veteran was then afforded a VA examination in October 
1995.  He complained of low back pain with radiation to the 
right leg, anterior aspect, with a burning sensation.  The 
objective examination noted no postural abnormalities or 
fixed deformities.  He was tender to palpation over the 
lumbar paravertebral muscles.  Forward flexion was to 47 
degrees; lateral flexion was to 15 degrees bilaterally; and 
rotation was to 20 degrees bilaterally.  He had pain on all 
of these movements.  Muscle strength was 5/5 in both lower 
extremities and reflexes were 2+ at the patella and the 
Achilles.  The diagnoses were lumbar paravertebral myositis 
and degenerative joint disease of the lumbar spine.

The veteran testified at a personal hearing at the RO in 
March 1997.  He reiterated his contention that he suffers 
from a current back disability as a direct result of the back 
injury experienced in service in 1971.  Additional outpatient 
treatment records developed between December 1994 and 
November 1996 reflected his continuing treatment for low back 
pain that radiated into the legs.  An August 1996 MRI 
revealed a herniated nucleus pulposus at the L2-3 level on 
the right and a herniated nucleus pulposus at the L5-S1 level 
on the left.

In order to establish a well grounded claim for service 
connection, the following three elements must be satisfied:  
1) the existence of a current disability; 2) the existence of 
a disease or injury in service, and 3) a relationship or 
nexus between the current disability and a disease contracted 
in or an injury sustained in service.  Caluza v. Brown, 7 
Vet. App 498 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
the instant case, the evidence does show the existence of a 
current disability, that is, degenerative disc disease at 
various levels of the spine.  There is also evidence of an 
injury to the low back in service.  Finally, he has presented 
evidence from his private physician which suggests a link 
between his current degenerative disc disease and the injury 
experienced in service in 1971.  Therefore, it is found that 
he has presented evidence of a well grounded claim.  


ORDER

To the extent that the veteran has presented a well grounded 
claim for service connection for a low back disorder, the 
appeal is granted.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran has asserted that he currently suffers from a low 
back disability tha is directly related to an injury he 
experienced in service in 1971.  His private physician opined 
that the veteran's current degenerative disc disease, which 
is present at various levels, is related to the remote injury 
suffered in service.  However, the VA examination conducted 
in October 1995 contained no objective opinion as to the 
relationship between the remote inservice injury and the 
multi-level degenerative disc disease.  Such an opinion is 
needed prior to a final determination of the veteran's 
appeal.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran 
complete VA orthopedic and neurologic 
examinations by qualified physicians.  
After a complete review of the evidence 
of record, to include the service medical 
records, the examiners should render a 
joint opinion as to whether the currently 
diagnosed multi-level degenerative disc 
disease is etiologically related to the 
remote and single injury to the low back 
noted in the service medical records.  A 
complete rationale for the opinion 
expressed must be provided.  All special 
studies and tests deemed necessary to 
provide the above-requested opinion 
should be accomplished.  The claims 
folder must be made available to the 
examiners prior to the examinations so 
that the veteran's entire medical history 
can be taken into consideration.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







